Richland App. No. 2005CA0061, 2005-Ohio-6879. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Judgment Entry filed March 29, 2006:
“In a traffic law enforcement citation for ‘excessive speed,’ does the complaint fail, as a matter of law, to charge a necessary element of the offense if it does not also allege that the speed is ‘primafaeie’ unlawful and the speed alleged is not charged as a ‘per se’ violation of the applicable traffic code?”
Resnick, Pfeifer and O’Donnell, JJ., dissent.
The conflict ease is State v. Oglesby (Sept. 1, 2000), Erie App. Nos. E-99-077 and E-99-076.